Citation Nr: 1432244	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-47 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In August 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is associated with the record  

The Board notes that the claim for service connection for an acquired psychiatric disorder was originally raised as a claim for service connection for PTSD; however, the record indicates that the Veteran has been variously diagnosed with PTSD, anxiety, and depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Hence, the Board has recharacterized the Veteran's claim one claim of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depressive disorder, to encompass the Veteran's various psychiatric diagnoses.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran claims that he has an acquired psychiatric disability as a result of an in-service vehicle accident that occurred during a period of training while serving in Germany in December 1966.  The Board notes that there are no records associated with the claims file that affirmatively establish that the vehicle accident took place as the Veteran has described.  However, a review of the evidence shows that the Veteran has been consistent in his reports of the December 1966 incident, and the Board finds that there is no reason to doubt the Veteran's credibility in this regard.  

Further, in support of his claim, the Veteran has submitted a statement from a Mr. J.J., who was in the Veteran's former military unit.  In his statement, Mr. J.J. reported that while he did not witness the Veteran's vehicle accident, on the day it reportedly took place conditions were very poor and there had been many accidents and many vehicles had gotten stuck in snow.  Mr. J.J. also reported that he shared a barracks room with the Veteran and that the day of the accident the Veteran was very shaken up and had trouble sleeping.  

Based on the evidence of record, the Board concedes that the December 1966 vehicle accident occurred as described by the Veteran.  As the evidence of record establishes that the Veteran has a current diagnosis of an acquired psychiatric disability and the Board concedes that the Veteran's December 1966 vehicle accident occurred, the Board finds that a VA examination and opinion is warranted to determine the nature and etiology of his reported symptomatology.  See 38 C.F.R. § 3.159(c)(4).  See McLendon, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Additionally, at his August 2013 Board hearing, the Veteran reported that he had previously received treatment at the VA Medical Center (VAMC) in Dayton, Ohio and that he began receiving treatment at the Gainesville, Florida VAMC in 2007.  However, the only VA mental health treatment records currently associated with the claims file are dated March 2009 and October 2009.  As such, on remand, efforts should be made to obtain all outstanding VA mental health treatment records.  

Accordingly, the case is REMANDED for the following action:

1. After furnishing the Veteran with a 38 C.F.R. § 3.159(b) letter addressing the expanded claim, per Clemons, the AOJ should undertake efforts to obtain any outstanding VA mental health treatment records from the Dayton, Ohio and Gainesville, Florida VAMCs.  Any such records should be associated with the claims file.  

2. Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current acquired psychiatric disability, to include PTSD, anxiety, and depression.  The claims file must be made reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  After examination and review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability is etiologically related to the Veteran's active service, to include any injury or event therein.  

The complete rationale for all opinions expressed must be provided.  When forming the requested opinion, the examiner should assume that the December 1966 vehicle accident occurred as described in the record.  

3. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this claim should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



